Title: To Thomas Jefferson from Edward Carrington, 24 February 1781
From: Carrington, Edward
To: Jefferson, Thomas



Sir
Camp Wyleys 5 Miles So: Side of Dan Feb. 24th. 1781.

Major Claiborne has inclosed me a Copy of your Excellencies Letter on the Subject of the Estimate I left with him to be complied with in Virginia. I find the Executive have estimated the Amount of the Sum which will be requisite to comply with my Claims, and that the Greatness of it fixes the Impossibility even of an Attempt.
It is true, in forming the Estimates, I did not consult the finances  of the State, but, as was my duty, the Equipment of the Army, and I expected that its being out of the Power of the State to compleat the requisitions, would not have prevented an Attempt to comply with them, as far as could be done. However I own I did not think the Estimate, carried to the full Extent, would exceed the Abilities of the State. The Sum indeed mentioned in your Excellencies Letter is excessive, and I am not surprised it should be so, when I find by a State of your Affairs sent to Genl. Greene, you have magnified the Estimate in one Article ten fold, and perhaps the same Circumstance attends the Estimation on some of the other Articles. I estimated for fifty thousand Bushels of Grain; in your Excellencies State to General Greene, it is called five hundred thousand. I should be glad the Executive would revise their Estimation, and perhaps after correcting those Errors, the Estimation may be reduced to a Sum not so alarming as has appeared.
I believe my Estimate contains very few Articles which are not already in the Country, and I apprehended that a State engaged in raising Men, would be as sollicitous to equip and support them in the field, as to enlist them; Virginia has already experienced the fatal Consequences of not paying an equal Regard to both those points. My Estimate is meant for the Virginia line, supposing the New Establishment to be compleat in Men. If it is too large it is not my fault, but that of Congress in calling on her for more men than she could raise and equip. If this Quota of Troops is not to be compleated, by so much as that will be deficient, by so much may my Estimate be deficient also. How far the former will fall short of the Requisition of Congress, your Excellency is better able to judge them myself and that deficiency may govern you with respect to my Estimate. Whatever assistance Major Claiborne is to receive from the Executive, I wish him to be possessed of as early as possible, that the Recruits may be equipped for the field as they come out.
I have the Honor to be With much respect Your Mo. Obt.

Ed. Carrington D.Q.M.S.A.

